Per curiam.
Where suit is filed seeking equitable relief and such relief is not available for some reason applicable to suits in equity, the case should not be dismissed if it can be maintained against one or more named defendants as a suit at law. Sikes v. Sikes, 233 Ga. 97 (209 SE2d 641) (1974); Burnham v. Lynn, 235 Ga. 207 (219 SE2d 111) (1975); Kirk v. First Ga. Investment Corp., 239 Ga. 171, 174 (236 SE2d 254) (1977); Cochran v. Teasley, 239 Ga. 289 (4) (5) (236 SE2d 635) (1977); Code Ann. §§ 81A-101, 81A-102. Thus, petitioner’s suit for injunctive relief should not have been dismissed due to mootness where it could have been maintained against a named defendant as a suit at law.

Judgment reversed.


All the Justices concur.